Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 6, 2020

                                           No. 04-20-00316-CV

                                IN RE ABELARDO G. GONZALEZ,

                      From the County Court at Law No 2, Webb County, Texas
                                Trial Court No. 2017FLI001815 C3
                            Honorable Victor Villarreal, Judge Presiding


                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena Chapa, Justice

        On June 13, 2020, relator filed a petition for writ of mandamus and we later requested a
response from the trial court. On September 29, 2020, the trial court filed, in this court, a copy
of a signed Order Granting Non-Suit dated September 29, 2020. The order states “there are no
pending matters before the court on this case” and the case is dismissed. Because it appears
relator’s petition for writ of mandamus is now moot, relator is ORDERED to show cause no later
than October 16, 2020 why this original proceeding should not be dismissed as moot.

           It is so ORDERED on October 6, 2020.
                                                                             PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1
 This proceeding arises out of Cause No. 2017FLI001815C3, styled In the Interest of M.A.G. and Z.A.G., Children,
pending in the County Court at Law 2, Webb County, Texas, the Honorable Missy Medary, sitting by assignment.